Whereas, The administrative appeal to which the above-mentioned case refers was taken by José Mas y Gelpi, as the notary who authenticated the deed of voluntary mortgage the record whereof was entered according to memorandum of the Registrar of Property of G-uayama, on December 15,1909, wherein was noted, as curable defect, that Pedro Orcasitas had failed to show his representative capacity as general attorney in fact for Mercedes Muñoz, which record has been the object of aforesaid administrative appeal praying for a reversal of said memorandum with respect to the curable defect noted therein;
Whereas, By the act to provide for appeals from the decisions of registrars of property, approved March 1, 1902, only parties interested are authorized to take the administrative appeal established by the same act, which by its section 10 repealed all the articles of the Mortgage Law in conflict therewith; and as notaries authenticating public documents are not parties interested therein, according to article 6 of the Mortgage Law, they, for this reason, lack capacity, as such notaries, to interpose administrative appeals *10from the determinations of registrars of property, with, respect to documents executed- by themselves.
Now, Therefore, The administrative appeal taken in the-above-mentioned case is dismissed, and the document ordered to be returned to the Registrar of Property of Gruayama, that due effect may be given thereto, and the present decision to-be communicated to him for his information and guidance.

Dismissed.

Chief Justice Hernández and Justices Higueras, Mac-Leary, Wolf and del Toro concurred..